Opinión disidente emitida por el
Juez Asociado Señor Fuster Berlingeri.
Por las razones y fundamentos que formulé en mi opi-nión concurrente en Arthur Young & Co. v. Vega III, 136 D.P.R. 157, 185-192 (1994), me veo obligado a disentir del injusto resultado al cual llega la mayoría en su sentencia en este caso.
El pacto de no competir, que está ante nos aquí, consti-tuye con claridad un contrato de adhesión que fue aceptado por el empleado porque no tenía otra alternativa. En vista de ello, lo menos que deberíamos exigir para darle validez al susodicho pacto es que haya mediado una causa ade-cuada; es decir, que el empleado haya recibido una apro-piada compensación económica particular a cambio del pacto de no competir. La mayoría en esta sentencia, como en la opinión de Arthur Young & Co. v. Vega III, supra, reitera que dichos pactos de no competir no son válidos si el patrono no le da al empleado una contraprestación especial suficiente por suscribir el pacto. Sin embargo, la ma-yoría aquí convalida el pacto en cuestión, aunque es evi-dente que no medió tal contraprestación o causa . La mayoría, pues, dice una cosa pero hace otra. No aplica la propia norma que ha formulado como condición para la validez del pacto. No hubo causa, pero aun así la mayoría resuelve que el pacto es válido.
Por otro lado, la mayoría interpreta, de manera muy acomodaticia para el patrono, su amenaza hacia el em-pleado de que si no firmaba el pacto en cuestión, dicho empleado “se quedaría atrás” en la compañía. El Art. 1219 de nuestro Código Civil, 31 L.P.R.A. see. 3406, preceptúa que existe intimidación, del tipo que anula el consenti-miento prestado en algún pacto o contrato, “cuando se ins-pira a uno de los contratantes el temor racional y fundado de sufrir un mal inminente en su persona o bienes”. (Enfa-*586sis suplido.) Se trata de una coacción moral, encaminada a asustar o producir miedo en el ánimo de una persona. Calderón v. Vallecillo, 77 D.P.R. 859, 867 (1955). Si existe o no tal intimidación, dependerá de las circunstancias de cada caso. Rivera v. Banco Industrial, etc. y García, Int., 49 D.P.R. 709 (1936); Nassar Rizek v. Hernández, 123 D.P.R. 360 (1989).
A la luz de esta normativa es difícil comprender cómo la mayoría puede afirmar que la amenaza del patrono en el caso ante nos no constituyó “presión o coacción de clase alguna”. No le mereció importancia a la mayoría que se trataba de un antiguo y experimentado empleado de la compañía, que había laborado en ésta durante doce de los catorce años que dicha compañía llevaba haciendo nego-cios, y que había ascendido notablemente en la misma hasta ocupar puestos de mayor jerarquía. Dentro de estas circunstancias, me parece evidente que para tal empleado la amenaza de que no progresaría más dentro de la com-pañía constituyó una seria coacción, aunque la mayoría in-genua o insensiblemente no lo considere así. El empleado había dedicado doce años productivos de su vida a lograr el éxito de la compañía y así se había ganado una posición decorosa en ésta. Ahora, de buenas a primeras, todo ello quedaba en grave riesgo de menoscabo si no accedía a la “oferta” del patrono. Para mí dicha “oferta” era una ame-naza seria, y constituyó claramente una coacción moral in-timidante que vicia la validez del pacto que el empleado firmó porque no tenía ninguna otra alternativa real.
Aquí, como en Arthur Young & Co. v. Vega III, supra, encaramos una conducta patronal que atenta contra la au-tonomía laboral del trabajador, contra los derechos de los consumidores, contra la libertad contractual de terceros y contra las premisas económicas de libre empresa y libre competencia, sobre las cuales se erige el régimen de las sociedades de mercado. La mayoría, sin embargo, insiste en reconocerle validez generalmente a los pactos referidos. *587En Arthur Young & Co. v. Vega III, supra, la mayoría, al menos, estuvo dispuesta a resolver que el pacto particular de dicho caso era nulo. Ahora aquí, en cambio, la mayoría convalida el pacto en cuestión al aplicar ciegamente lo pro-nunciado en la anterior opinión. Con ello la mayoría ahora no sólo le da continuidad a una desacertada política judicial sino que también, en el caso de marras, decide favore-cer al contrayente económicamente más fuerte en detri-mento del contrayente más débil. Como ello no es conforme a mi noción de lo que es justo, DISIENTO.